                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


    STEPHEN REAMS                                                  CIVIL ACTION

    VERSUS
                                                                   18-389-SDD-EWD
    KIRSTJEN M. NIELSEN, SECRETARY
    OF DEPARTMENT OF HOMELAND
    SECURITY

                                         RULING

         Local Rule 7(f) of the Middle District of Louisiana requires that memoranda in

opposition to a motion be filed within twenty-one (21) days after service of the motion.

         In the present case, a Motion to Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6)1

was electronically filed by Defendant, Kirstjen M. Nielsen, Secretary of Department of

Homeland Security. Although Plaintiff, who is pro se, filed a timely Opposition2 to this

motion, his Opposition is unresponsive to the substantive arguments raised by Defendant

and only expresses his opposition to the Court’s refusal to appoint counsel for him in this

matter. Thus, it does not constitute a proper opposition under Rule 7(f).

         The Magistrate Judge conducted a Spears hearing in this matter and also

addressed Plaintiff’s request for appointment of counsel.3 In a well-reasoned opinion, the




1
  Rec. Doc. No. 32.
2
  Rec. Doc. No. 38.
3
  Rec. Doc. No. 10.
51381 
                                                                                 Page 1 of 3 
                                                                                             
 
Court explained why Plaintiff’s request for appointment of counsel was denied.4 Plaintiff

was also advised of his obligations in representing himself in a pro se capacity.5

         Defendant’s Motion clearly outlines the pleading deficiencies in Plaintiff’s

Complaint. Rather than attempt to cure these deficiencies, Plaintiff continues to seek the

appointment of counsel although he fails to meet the exceptional circumstances standard.

The Court acknowledges that “pro se pleadings are held to less stringent standards than

pleadings drafted by lawyers,”6 and “pro se pleadings must be treated liberally.”7

Nevertheless, Plaintiff is advised that, “a pro se litigant is not ‘exempt ... from compliance

with the relevant rules of procedural and substantive law.’8 A pro se litigant is not entitled

to greater rights than would be a litigant represented by a lawyer.”9

         Accordingly, based on the lack of substantive opposition to Defendant’s Motion, it

is deemed to be unopposed, and further, after reviewing the record, the Court finds that

the Motion has merit as a matter of law. However, considering Plaintiff’s pro se status,

and the fact that Plaintiff has not sought leave to amend his Complaint in this matter, the

Court will DENY Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6)10

without prejudice to the right to re-urge and allow Plaintiff to file an Amended Complaint




4
  Rec. Doc. No. 13.
5
  Id. at 6.
6
  Haines v. Kerner, 404 U.S. 519, 520–21 (1972).
7
  U.S. v. Robinson, 78 F.3d 172, 174 (5th Cir.1996); Priester v. Lowndes County, 354 F.3d 414, 418 (5th
Cir. 2004).
8
  NCO Financial Systems, Inc. v. Harper–Horsley, No.07–4247, 2008 WL 2277843 at *3 (E.D.La. May 29,
2008), quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).
9
  Id., citing Birl, 660 F.2d at 593.
10
   Rec. Doc. 32.
51381 
                                                                                            Page 2 of 3 
                                                                                                        
 
on or before May 24, 2019. Should Plaintiff fail to amend his Complaint, this matter will

be dismissed with prejudice.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on April 30, 2019.



                                             
                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




51381 
                                                                               Page 3 of 3 
                                                                                           
 
